DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3-10 have been amended.  Claims 1-10 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Bryan H. Davidson filed on 05/05/2021 has been entered.   


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1, and 3-10 overcome the reaction.  The rejection is withdrawn.


Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, but not sufficient to overcome the rejection.  
Specifically, Applicants’ argument is on the ground that “the US'084 publication does not disclose the compounds of formulas (IV-a) or (IV-b) as defined in pending claim 1”.   Applicants’ claim 1 defines the formula (IV-a) 
    PNG
    media_image1.png
    307
    550
    media_image1.png
    Greyscale
 (TPPMS), and the 
    PNG
    media_image2.png
    297
    556
    media_image2.png
    Greyscale
 (TPPDS).  Actually, the `534 publication discloses TPPMS formula (IV-a) 
    PNG
    media_image1.png
    307
    550
    media_image1.png
    Greyscale
 (
    PNG
    media_image3.png
    30
    293
    media_image3.png
    Greyscale
) (see [0020], Example 3 and [0023] in its English translation). The original Chinese publication disclosure is shown below:
    PNG
    media_image4.png
    310
    815
    media_image4.png
    Greyscale

The `534 publication also discloses TPPDS formula (IV-b)  
    PNG
    media_image5.png
    306
    430
    media_image5.png
    Greyscale
 (
    PNG
    media_image6.png
    36
    292
    media_image6.png
    Greyscale
) (see [0019], Example 2, and [0023]).  The original Chinese publication disclosure is shown below: 
    PNG
    media_image7.png
    700
    947
    media_image7.png
    Greyscale
.
Therefore, the `534 publication indeed teaches using the water-soluble phosphine salt of the formula (IV-a) TPPMS, and the water-soluble phosphine salt of the formula (IV-b) TPPDS for the process.
In terms of the difference between the instant claim 1 and Examples 2-3 of the `534 publication, a non-continuous process in making the intermediate of formula (I) vs. a continuous process of making the same compound, it would have been obvious by using the same materials based on “Obvious to Try”: choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, MPEP§2143(E).   Furthermore, the Court held the claimed continuous operation would have been obvious in light of the batch process of the prior art, In reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963), and MPEP§2144.04(V)(E) “Making Continuous”.   


In terms of Applicants’ argument that “the Applicant has also demonstrated the disadvantages relating to a continuous process. In this regard, the Applicant has have shown that the combination of high yield and selectivity at a given temperature cannot be achieved by the continuous process (e.g. see comparison Fig. 2 and Fig.3 for TPPMS). That is, FIGS. 2 and 3 demonstrate that in a continuous reaction, either high conversion and low selectivity or low conversion and high selectively are achieved. The data of tables 2 and 3 also evidence that even for a continuous process, there are lower conversions and selectivity are achieved for TPPTS (table 2) as compared with TPPMS (table 3).”, it should be pointed out that neither FIGS. 2 nor 3 demonstrates that the continuous reaction leads to disadvantage over the non-continuous reaction in a side-by-side comparison for TPPMS and TPPDS taught by the `534 publication.  For instance, Ref. 18 (using TPPMS) discloses a continuous reaction at 110 °C with residence time of 20 minutes, the conversion rate is 96.3% and selectivity rate is 88.6%; and Ref. 20 (using TPPMS) discloses a continuous reaction at 140 °C with residence time of 7 minutes, the conversion rate is 91.9% and selectivity rate is 82.3%, see Table 3 at page 19.  Under these two reaction conditions, both high conversion rate and high conversion rate were achieved when TPPMS used in the reaction, see Example 3 [0020] of the previously cited the `534 publication.  The results demonstrate that both high conversion rate and high conversion rate were achieved under optimized continuous reactions in the presence of TPPMS.  
In terms of the results disclosed in table 2, the reaction was carried out in the presence of TPPTS.  However, the argument related to the results of table 2 is irrelevant to this reaction because the cited the `534 publication teaches using TPPMS, not TPPTS.    Therefore,  the data of tables 2 and 3 also do not evidence that a continuous process leads to disadvantage over the non-continuous reaction in a side-by-side comparison for TPPMS and TPPDS taught by the `534 publication. Therefore, the rejection is maintained.



Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Application Publication No. CN105859534 A (“the `534 publication”), published August 17, 2016 in view of US2017/0044084 (“the `084 publication”) published November 5, 2015 originally from WO2015/165959.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `534 publication discloses a process for making the compound of formula (V) 
    PNG
    media_image8.png
    98
    600
    media_image8.png
    Greyscale
by reacting a compound of formula (II) 
    PNG
    media_image9.png
    89
    496
    media_image9.png
    Greyscale
 with a compound of formula (III) 
    PNG
    media_image10.png
    93
    246
    media_image10.png
    Greyscale
 wherein R1 is ethyl or n-propyl group in a continuous process in the presence of a mixture of a rhodium complex chloro(1,5-cyclooctadiene)rhodium(l) dimer and water-soluble phosphine salt TPPMS (
    PNG
    media_image3.png
    30
    293
    media_image3.png
    Greyscale
) of formula (IV-a) 
    PNG
    media_image11.png
    310
    413
    media_image11.png
    Greyscale
(see [0020], Example 3 and [0023]) or water-soluble phosphine salt TPPDS (
    PNG
    media_image6.png
    36
    292
    media_image6.png
    Greyscale
) formula (IV-b)  
    PNG
    media_image5.png
    306
    430
    media_image5.png
    Greyscale
(see [0019], Example 2, and [0023]); and in the presence of water and ethanol.   
In addition, the `534 publication teaches the intermediate produced in the process is  the compound of formula (I) 
    PNG
    media_image12.png
    174
    670
    media_image12.png
    Greyscale
of Applicants’ claim 1, wherein R1 is ethyl or n-propyl group, see paragraphs [0005-0006] of the `534 publication.
 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicants’ claim 1 and Examples 2-3 of the `534 publication is that claim 1 is drawn to a non-continuous process in making the intermediate of formula (I), while the `534 publication teaches a continuous process of making the compound.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 1 would have been obvious over the `534 publication because the difference of making the intermediate in a non-continuous process over in a continuous process is also taught and/or suggested by the same prior art under the same reaction condition (i.e. a water-soluble phosphine salt TPPMS or TPPDS in the presence of water and ethanol).  Using the same materials would have been obvious based on “Obvious to Try”: choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, MPEP§2143(E).   Furthermore, the Court held the claimed continuous operation would have been obvious in light of the batch process of the prior art, In reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963), and MPEP§2144.04(V)(E) “Making Continuous”.
In terms of claim 2 wherein the water-soluble phosphine salt is of formula (IV-a), Example 3 of the `534 publication discloses the water-soluble phosphine salt is TPPMS. 
In terms of claims 3-4, Examples 2-3 of the `534 publication disclose the rhodium complex is chloro-(1,5 -cyclooctadiene)-rhodium(l) dimer.
In terms of claim 5, see [0079] of the `084 publication.
In terms of claim 6, see [0154] Examples A1 to C1 of the `084 publication, wherein the molar ratio of methyl acetoacetate of formula (III) to the Farnesene of formula (II) is 170 mmol to 68.9 mmol= 2.47:1.
In terms of claim 7, see [0154] Examples A1 to C1 of the `084 publication, wherein the molar ratio of the rhodium complex is used in a concentration of 0.1 mol-%, with respect to the amount of the compound of formula (II).
In terms of claim 8, see [0154] and TABLE 2 Examples A1 to C1 of the `084 publication, wherein the reaction of the compound of formula (II) and a compound of formula (III) is performed in the presence of water and an alcohol, particularly ethanol, in a volume ratio of water to alcohol of 5:1 -1:10.
.   Furthermore, the court held the claimed continuous operation would have been obvious in light of the batch process of the prior art, In reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963), and MPEP§2144.04(V)(E) “Making Continuous”.

In terms of claim 10, the additional hydrogenating step of the compound of formula (V) to prepare the compound of formula (VI), the `084 publication discloses the hydrogenation step, see [0050] of the `084 publication.

Conclusions
Claims 1-10 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731